Citation Nr: 0627309	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for actinic 
keratosis, on appeal from an initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for 
onychomycosis, on appeal from an initial grant of service 
connection.

3.  Entitlement to an evaluation in excess of 30 percent for 
a lower back disability, on appeal from an initial grant of 
service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
carcinoma of the skin, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran retired from the US Marine Corps in April 2000 
after 20 years of active duty service.  His service dates are 
from February 1983 to April 2000; he also had four years and 
seven months inactive duty service, and five years, eleven 
months prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of October 2001 rendered by 
the Chicago, Illinois, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  That rating action 
granted service connection for the four disabilities listed 
on the front page of this action.  It also granted service 
connection for bilateral hearing loss.  When the veteran 
appealed that decision, the veteran expressed disagreement 
with the five disability evaluations that were assigned to 
each condition.  Over the course of the appeal, the 
evaluation for the lower back disability was increased from 
10 to 30 percent, as is so noted on the front page of this 
action.  

In March 2004, the Board issued a Decision/Remand.  The 
Decision portion of the action found that the evidence did 
not support the assignment of a compensable evaluation for 
bilateral hearing loss.  With respect to the other four 
disabilities, the Board concluded that additional development 
of those issues was necessary and as such, they were 
remanded.  The claim has since been returned to the Board for 
review.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected back disorder is 
manifested by complaints of pain and tenderness with moderate 
restrictions on his range of motion.  Clinical evidence of 
atrophy, neuropathy, and muscle spasms has not been found.

3.  The medical evidence does not show neurological symptoms, 
and that same evidence does not suggest that the veteran has 
been prescribed bed rest for periods of four weeks or longer.

4.  The veteran's service-connected residuals from basal 
carcinoma are scars that are non-tender and asymptomatic.  
The scars do not cover more than five percent of the 
veteran's body.

5.  Although the veteran's actinic keratosis produces 
occasional skin eruptions, less than five percent of his body 
has been affected.  Moreover, the condition has not produced 
ulceration, exudation, constant itching, or exfoliation.  

6.  The veteran uses prescription medication for the 
treatment of his onychomycosis.  While the veteran's nails 
are discolored and brittle, they are not disfiguring.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a disability of the lumbar segment of the spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2000) and 
Diagnostic Code 5236 (2005).  

2.  The criteria for a disability rating in excess of 10 
percent for residuals of basal cell carcinoma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes 7818, 7800, 7801, 7802, 7803, 7804, 
7805 (2000) and (2005).  

3.  The criteria for a compensable disability rating for 
actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 
7819, 7800, 7801, 7802, 7803, 7804, 7804, 7806 (2000) and 
(2005).

4.  The criteria for a compensable disability rating for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 7819, 
7806 (2000) and (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This twenty-plus year veteran of the US Marine Corps has been 
awarded VA compensation benefits for a lower back disability, 
the residuals of skin carcinoma, a separate skin disability, 
and onychomycosis.  He maintains that the four disabilities 
have been under evaluated and asks that the Board award 
higher ratings for all.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).
.
VA satisfied its duty to notify by means of letters issued in 
November 2002 and March 2004.  These letters were issued 
after the agency of original jurisdiction (AOJ) issued its 
decision on the issues now before the Board.  Those letters 
informed the appellant of what evidence was required to 
substantiate the claim for increased evaluations, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice with respect to service 
connection was provided to the veteran after the initial AOJ 
decision, the Board finds that there was a "lack of 
prejudice from improper timing of the notice."  That is, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the US Court 
of Appeals for Veterans Claims, hereinafter the Court, held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where, as here, the § 
5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's Decision/Remand of March 
2004.  In each instance, the VA has discussed what the 
appellant needed to present in the form of evidence that 
would allow for him to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  Of note, the veteran has said that he was receiving 
treatment from the University of Chicago for his various skin 
disorders.  The VA has requested and obtained those records, 
and those records have been included in the claims folder for 
review.  Any other records that the VA has been notified 
thereof have also been obtained and included into the claims 
folder.  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to procure the necessary 
medical and personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects examinations of the 
veteran's skin, nails, and back have been accomplished during 
the course of the appeal, with the latest examinations 
occurring at the end of calendar year 2004.  These 
examinations were done so that the Board would have an 
adequate medical representation of the veteran's 
disabilities.  Additionally, to supplement any findings 
obtained by those examination reports, the VA has obtained 
the veteran's more recent medical treatment records and 
included in the claims folder so that they could be reviewed 
as necessary.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the Appeals 
Management Center (AMC) Resource Unit, in Bay Pines, Florida, 
has substantially complied with the duty to procure the 
necessary medical and personnel records and the Board's 
development instructions in the Board's Decision/Remand of 
March 2004.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned is rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for increased evaluations are 
being denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2005) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2005) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2005) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issues before the 
Board, the appeal does stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

I.  Back

The veteran was initially granted a 10 percent disability 
evaluation for a lower back condition (low back strain) in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5295 (2000).  Since that assignment, the 
veteran's condition has been re-evaluated and he is now in 
receipt of a 30 percent rating.  The veteran has been 
assigned a 20 percent disability evaluation for limitation of 
motion and an additional 10 percent evaluation for pain.  
That rating has been assigned through the use of the criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 5003 and 5292 
(2000).  The veteran has expressed disagreement with the 
rating assigned claiming that the lower back disability is 
much more disabling.  He maintains that he suffers from 
neurological manifestations from his lower back extending to 
his lower extremities.  He further contends that his 
disability restricts his movement and range of motion.  

Per the disability code that was originally assigned to the 
disorder, 38 C.F.R. Part 4, Diagnostic Code 5295 (2002) 
states that a noncompensable evaluation will be assigned for 
[lumbosacral] strain when there are only slight subjective 
symptoms.  A 10 percent evaluation will be assigned for the 
disorder when there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

It is possible that the disability may be rated under another 
diagnostic code if the disability exhibits the appropriate 
manifestations and symptoms associated with that other code.  
These codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 
5286, 5289, 5292, and 5293 (2002).

Diagnostic Code 5285 Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 
						100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
						60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 Spine, complete bony 
fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
						100 
Favorable angle				60

Diagnostic Code 5289 Spine, ankylosis of, 
lumbar:

Unfavorable 					50 
Favorable 					40

Diagnostic Code 5292 Spine, limitation of 
motion of, lumbar:

Severe 					40 
Moderate					20 
Slight  					10

Diagnostic Code 5293 Intervertebral disc 
syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief		60 
Severe; recurring attacks, with 
intermittent relief  
      40 
Moderate; recurring attacks 		20 
Mild						10 
Postoperative, cured				0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2005).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2005).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Under 38 C.F.R. § 4.40 (2005), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) expounded on the necessary evidence required 
for a full evaluation of orthopedic disabilities.  The Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2005), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002). And VA further revised the rating criteria 
to provide a new General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 (August 
27, 2003).  The appellant has been made aware of these new 
regulations via the SSOC that provided to the veteran in 
January 2006.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2005).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2005).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2005) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2005), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

After the veteran submitted his application for benefits, he 
underwent a VA orthopedic examination in July 2000.  Prior to 
the exam, the veteran told the examiner that he experienced 
intermittent daily pain that radiated into his lower 
extremities.  He further complained of limitation of motion.  
Upon the completion of the physical examination of the back, 
the doctor wrote that there was no paraspinal spasm or 
tenderness.  Range of motion was as follows:

Right and left "tilt"			25 
degrees 
Rotation Left				35 degrees
Rotation Right			40 degrees
Extension				28 degrees
Flexion				90 degrees

The veteran's gait and station were found to be normal.  The 
x-ray films of the lower spine were within normal limits.  
Lumbosacral strain was diagnosed.  

A second examination was performed in November 2002.  The 
range of motion testing results were as follows:

Flexion				90 degrees
Extension				30 degrees
Lateral bending bilaterally		45 
degrees
Rotation 				45 degrees

The examiner noted pain.  Sensory examination was intact at 
L1 through S1 but there was some slight decrease in feeling 
in the plantar surfaces of both feet.  Motor function was 
normal.  There was no atrophy of the lower extremities.  
Tenderness was found in the paraspinal musculature 
bilaterally.  The "assessment" was mild lumbar spine 
arthritis with no neurological progression.  

A separate neurological examination was also performed in 
November 2002.  Upon completion, the examiner wrote:

There is no evidence [of] radiculopathy 
or peripheral neuropathy.

The veteran was once again seen in October 2004.  The veteran 
admitted that he occasional took nonprescription type 
medications to relieve the symptoms produced by his lower 
back disorder.  He complained of pain, numbness, and 
weakness.  However, the veteran also stated that he had not 
been told that he was restricted to his bed for rest and 
recuperation.  The examination failed to find muscle spasms 
or tenderness.  Goldthwait's sign was negative.  The range of 
motion testing results were as follows:

Tilt bilaterally			15 degrees
Rotation bilaterally			80 degrees
Flexion 				0 to 120 degrees
Extension				0 to 40 degrees

The examiner further noted that there was no limitation due 
to weakness, fatigability, incoordination, or flare-ups.  
There were no incapacitating episodes and there was no effect 
on the veteran's usual occupation or daily activities.  The 
final diagnosis was:

Mild spondylosis of the lumbar spine 
without radiculopathy.  X-ray shows 
slight decreased height of the L5-S1 disc 
space.

The veteran's various private and VA medical treatment 
records have been obtained and included in the claims folder 
for review.  These records do not show continuous treatment 
for back pain and limitation of motion thereof.  Moreover, 
they do not show findings suggesting ankylosis, either 
favorable or unfavorable, nor do not show or suggest 
involvement of the discs or spinal column.

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2005).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the lumbar segments, 
then Diagnostic Codes 5286, 5289, and 5241 are also not for 
application.  Id.  The Board adds that since the veteran has 
not been diagnosed as suffering from intervertebral disc 
syndrome, the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Codes 5293 (2002) and 5243 (2005) are not 
pertinent in this case.  With respect to Diagnostic Code 5285 
and 5235, they are not for application because the veteran 
did not fracture any of her vertebras.  38 C.F.R. Part 4 
(2002) and (2005).

Under the new criteria, the evidence does not show that the 
veteran's forward flexion of the spine has been limited to 30 
degrees or less, and favorable ankylosis has not been found.  
With respect to the old criteria, none of the evidence 
indicates that the veteran is now suffering from severe 
limitation of motion of the lumbar segment of the spine.  He 
does have pain on movement but the pain has not reduced the 
veteran's range of motion to the point where it would be 
considered severely limited.  Furthermore, none of the 
examiners, from 2000 to the present, have concluded that he 
has lost some functioning of the back and there is no 
indication that the veteran's ability to ambulate was 
affected by the back disorder.

Additionally, the medical evidence has indicated that the 
veteran experiences pain in the lower back.  While the 
veteran does take medications to relieve the pain, the record 
does not show that he has used a VA Pain Clinic for relief 
nor has he been consistently using physical therapy to 
attempt to improve his condition.  Also, records do not show 
that the veteran consistently experiences lumbar muscle 
spasms, or absent reflexes.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, the Board finds that the manifestations shown by 
the evidence that result from the veteran's service-connected 
back condition do not support an evaluation in excess of 20 
percent for limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Codes 5285-5299 (2002) and 5235-5243 (2005).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2005) would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  That is, does the evidence 
indicate that the veteran should be assigned a separate 
disability rating for pain that is in excess of the 10 
percent extra evaluation that has already been assigned?  It 
is not disputed that the veteran has some limitation of 
motion of the lumbar segment of the spine and that there is 
some pain on motion.  Yet, the Board finds that the 10 
percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the lumbar segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use than is already 
contemplated via the assignment of the additional 10 percent.  
It is noted that the most recent VA examination specifically 
noted that the veteran did not have any type of functional 
loss due to or the result of his lower back disorder.  Hence, 
the total 30 percent disability rating assigned by the RO for 
this condition is correct, and the preponderance of the 
evidence is against a higher evaluation.

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2005).  For example, in the VA examination 
reports, the examiners provided measurements of range of 
motion, and noted the veteran's complaints of pain.  Remand 
for further development of the medical evidence is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

Accordingly, for the reasons discussed above, the evidence 
does not support an increased rating for the veteran's 
service-connected lower back disability.

II.  Carcinoma of the Skin

The veteran has also been granted service connection for 
carcinoma (and the residuals thereof) of the skin.  A 10 
percent disability evaluation has been assigned in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 7818 (2000) and 
(2005).  During the pendency of the veteran's appeal, VA's 
Schedule for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue). 

Both the former and current versions of Diagnostic Code 7818 
are essentially the same, requiring malignant skin growths to 
be rated as disfigurement (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801-7805), or impairment of function.  See 
38 C.F.R. § 4.118, Diagnostic Code 7818 (2000) and (2005).

Under the former version of Diagnostic Code 7800, a 10 
percent disability evaluation is assigned for moderate 
disfigurement of the head, face, and neck.  A 30 percent 
disability evaluation is warranted where there is severe 
disfigurement of the head, face, and neck, especially where 
it is productive of a marked and unsightly deformity of the 
eyelids, lips, or auricles.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).

According to the current version of Diagnostic Code 7800, a 
10 percent disability evaluation is for assignment where 
there is one characteristic of disfigurement.  A 30 percent 
disability evaluation is warranted for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature of paired 
set of features (nose, chin, forehead, eyes, ears, cheeks, or 
lips), or with 2 or 3 characteristics of disfigurement.  The 
characteristics of disfigurement for purposes of evaluation 
are:  scar of 5 or more inches in length, scar of at least 
one-quarter inch wide, surface contour of the scar is 
elevated or depressed, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six inches square, or indurate and inflexible skin in area 
exceeding six inches square.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

In addition, under the former and current versions of 
Diagnostic Code 7805, disability evaluations are assigned for 
scars according to the limitation of function of the part 
affected by the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2000) and (2005).

The veteran's private and VA medical treatment records from 
the early 2000s show that the veteran had been previously 
treated for basal cell carcinoma growths on the back, 
shoulder, right arm, right eyebrow, abdomen, and left 
forehead.  In July 2000, after submitting his claim for 
benefits, the veteran underwent a dermatological examination.  
That examination found that there were no active lesions but 
there were numerous "scar" sites.  Additional information 
concerning the scars was not reported on the examination.

Another examination was performed in December 2002.  
Carcinoma of the skin was not found upon examination.  Scar 
pain was not reported nor was ulceration of the skin found.  
Soft tissue damage, inflammation, keloid formation, edema, 
and disfigurement also were not discovered or reported.  None 
of the scars were found to be tender.  The sizes of the scars 
were listed as follows:

Back, Left Shoulder, Abdomen	1 
centimeter (cm.)
Mid-Back				3.5 cm. x 3.5 
cm. 
Right Eyebrow			3 cm. x 1 cm.
Right Ear Area			3.5 cm. x 1 cm.
Left Forehead			2 cm. x 1 mm.
Left Calf				3.5 cm. x 1 mm.

Two years later, in October 2004, the veteran underwent a 
third dermatological exam.  The examiner reported that the 
veteran had 16 well-healed linear 3 mm. x 1 mm. scars on the 
face, neck, chest, abdomen, back, arms, and right thigh.  The 
estimated percent of entire body that had been affected by 
the carcinoma was estimated to be 20 percent.  However, the 
examiner clarified this statement by saying that the scars 
only covered less than 5 percent of the entire body.  The 
examiner further reported that there was no exfoliation, 
exudation, ulceration, crusting, tissue loss, or 
disfigurement.  Also not found on the examination was 
adherence to underlying tissue, atrophy, ulceration, 
breakdown of the skin, elevation or depression of the skin 
surface, inflammation, soft tissue damage, keloid formation, 
or discoloration.  Limitation of movement as a result of the 
scars also was not reported.  

As reported, the veteran's private medical records from the 
University of Chicago Hospitals Dermatology Clinic were 
obtained and included in the claims folder.  These records 
stem from 2001.  They show repeated treatment for basal cell 
carcinoma.  However, they are silent as to the residuals of 
the treatment.  

In reviewing the former rating criteria for the veteran's 
scars, as residuals of basal cell carcinomas, in relation to 
the evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record shows that the 
veteran's scars are no more than moderately disfiguring.  
Although several of the veteran's scars are visible, they 
have not been characterized as disfiguring and there is no 
indication that any of the scars have been productive of a 
marked or unsightly deformity.  Likewise, the veteran's scars 
are small and none of them has been classified as being 
depigmented or depressed.  Accordingly, the veteran's 
symptomatology most closely approximates the criteria for the 
currently assigned 10 percent disability evaluation under the 
former Diagnostic Code 7800.

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
scars, as residuals of basal cell carcinomas, the Board finds 
that the veteran's disability picture is most consistent with 
the currently assigned 10 percent disability evaluation and 
that an increased disability evaluation is not warranted.  
The objective clinical evidence of record does not show that 
the veteran has more than one of the characteristics of 
disfigurement required by the revised 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  In this regard, the Board notes 
that the veteran's scars are no more than 3.5 centimeters 
(less than 1.5 inches) in length.  Similarly, the veteran's 
scars do not adhere to underlying tissue, limit the veteran's 
daily functioning, or cause abnormal skin texture.  In fact, 
while the scars are numerous, they are well healed, without 
erythema, keloid formation, or tenderness.  As such, the 
veteran is not entitled to a disability evaluation in excess 
of 10 percent under the revised provisions of Diagnostic Code 
7800.

Additionally, the Board finds that the veteran's scars are 
most consistent with the currently assigned disability 
evaluation, regardless of whether the veteran's disability is 
evaluated under the former or current versions of 38 C.F.R. 
Part 4, Diagnostic Code 7805 (2000 & 2005), and that a 
disability evaluation in excess of 10 percent is not 
warranted.  The medical evidence shows that the veteran does 
not have limitation of motion of any of the body parts 
affected.  The veteran's VA examination reports and 
private/VA treatment records clearly indicate that the 
veteran's scars do not limit his range of motion of any of 
the affected body parts or impair his ability to function.  
Accordingly, the Board finds that an evaluation in excess of 
10 percent under the provisions of Diagnostic Code 7805 for 
scars, as residuals of basal cell carcinomas, is not in 
order.  The Board would add that since the veteran has been 
assigned a 10 percent evaluation, and because that is the 
maximum amount allowable pursuant to the criteria found at 
Diagnostic Codes 7803 and 7804, they are not for application.  
38 C.F.R. Part 4 (2000) and (2005).  

Accordingly, for the reasons discussed above, the evidence 
does not support an increased rating for the veteran's 
residuals of basal cell carcinoma, and his appeal is denied.  

III.  Actinic Keratosis

Dorland's Medical Dictionary defines keratosis as "any horny 
growth, such as a wart or callosity, usually either an 
actinic keratosis or a seborrheic keratosis."  Dorland's 
Illustrated Medical Dictionary, 28th Edition.  Actinic 
keratosis is "a sharply outlined, red or skin-colored, flat 
or elevated, verrucous or keratotic growth, which may develop 
into a cutaneous horn, and may give rise to a squamous cell 
carcinoma; it usually affects the middle aged or elderly, 
especially those of fair complexion, and is caused by 
excessive exposure to the sun."  Id.

A noncompensable evaluation has been assigned for this 
disorder in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7819 (2000) and (2005).  
During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue). 

A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warrants a 50 percent rating.  38 
C.F.R. Part 4, Diagnostic Code 7806 (2000).

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2000).

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  38 C.F.R. Part 4, Diagnostic Code 7806 (2005).

After the veteran retired from active service, he submitted a 
claim for benefits with the VA that included asking for 
service connection for a skin disability - actinic keratosis.  
In conjunction with this request, along with the appeal, the 
veteran underwent numerous VA dermatological examinations.  
Said examinations occurred in July 2000, December 2002, and 
again in October 2004.  These examinations have confirmed the 
diagnosis of actinic keratosis.  However, none of the 
examination reports have suggested or implied that the 
condition has produced exfoliation, constant itching, or 
exudation.  Those same examination reports have not indicated 
that at least five percent of his body is affected by the 
keratosis.  Moreover, none of the private or VA medical 
treatment records indicates that the veteran has been 
prescribed corticosteroids for treatment.  

Although the veteran reported experiencing recurrent symptoms 
associated with outbreaks, there is no documented pattern of 
repeated medical visits for treatment of the reported active 
recurrences.  In fact, review of the medical evidence reveals 
very few recent clinical findings attributable to actinic 
keratosis.  It is further noted that the three examination 
reports, along with the treatment records, report occasional 
lesions and scabbing, the record does not show any type of 
disfigurement, limitation of motion, ulceration, or 
exudation.  Accordingly, the veteran's disability is not 
shown to be so symptomatic or actively disabling as to 
warrant a compensable evaluation pursuant to 38 C.F.R. Part 
4, Diagnostic Code 7819 (2000) and (2005).  Thus, the 
veteran's claim is denied.  

IV.  Onychomycosis

The veteran has been diagnosed as having onychomycosis.  
"Onychomycosis is a 'fungal infection of the nail plate, 
usually caused by species of Epidermophyton, Microsporum, and 
Trichophyton, and producing nails that are opaque, white, 
thickened, friable, and brittle.'  Dorland's Illustrated 
Medical Dictionary (Dorland's) 1177 (27th ed. 1988)."  
Davenport v. Brown, 7 Vet. App. 476, 477 (1995).  

The veteran's nails were examined in December 2002.  At that 
time, symptoms and manifestations indicative of onychomycosis 
were not present or suggested.  Moreover, when questioned, 
the veteran did not complain of brittle, thickened nails on 
either his feet or his hands.  A second VA dermatological was 
performed in October 2004.  That examination was also 
negative for any symptoms and manifestations indicative of a 
current active disorder.  The Board further notes that the 
veteran's medical treatment records, both VA and private, are 
negative for any treatment for or findings indicative of 
onychomycosis.

This disability has been rated, by analogy, pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7819.  During the pendency of the veteran's appeal, VA's 
Schedule for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue). 

A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warrants a 50 percent rating.  38 
C.F.R. Part 4, Diagnostic Code 7806 (2000).

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  38 C.F.R. Part 4, Diagnostic Code 7806 (2005).

As reported above, the veteran has undergone numerous VA 
dermatological examinations.  Said examinations occurred in 
July 2000, December 2002, and again in October 2004.  These 
examinations have confirmed the diagnosis.  However, none of 
the examination reports have suggested or implied that the 
condition has produced exfoliation, constant itching, or 
exudation.  Those same examination reports have not indicated 
that at least five percent of his body is affected by the 
onychomycosis.  Moreover, none of the private or VA medical 
treatment records indicates that the veteran has been 
prescribed corticosteroids for treatment.  

Although the veteran reported experiencing recurrent symptoms 
associated with outbreaks, there is no documented pattern of 
repeated medical visits for treatment of the reported active 
recurrences.  The veteran has stated that he uses "Lamisil" 
for the condition and that his toenails are cracked, brittle, 
and discolored.  However, the three examination reports, 
along with the treatment records, do not show any type of 
disfigurement, limitation of motion, ulceration, or 
exudation.  Accordingly, the veteran's disability is not 
shown to be so symptomatic or actively disabling as to 
warrant a compensable evaluation pursuant to 38 C.F.R. Part 
4, Diagnostic Code 7819 (2000) and (2005).  Thus, the 
veteran's claim is denied.  

V.  Extra Schedular Evaluation

38 C.F.R. § 3.321(b)(1) (2005) provides that, where the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  Judicial precedent has held that, in the 
absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that any of the disabilities have caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2005) is not appropriate.


ORDER

1.  Entitlement to an evaluation in excess of 30 percent for 
a lower back disability, on appeal from an initial grant of 
service connection, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
carcinoma of the skin, on appeal from an initial grant of 
service connection, is denied.  

3.  Entitlement to a compensable evaluation for actinic 
keratosis, on appeal from an initial grant of service 
connection, is denied.

4.  Entitlement to a compensable evaluation for 
onychomycosis, on appeal from an initial grant of service 
connection, is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


